Citation Nr: 1512360	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected degenerative joint disease (DJD), lumbar spine.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
 
4.  Entitlement to a rating in excess of 20 percent for DJD, lumbar spine for the period prior to November 25, 2011, and in excess of 40 percent thereafter.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 1945.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an October 2009 rating decision, the RO granted a higher 20 percent rating for bilateral hearing loss, effective May 4, 2009, denied service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected DJD, lumbar spine, and denied entitlement to a TDIU.  In his February 2011 substantive appeal (via a VA Form 9), the Veteran had requested a hearing before the Board via video conference.  Later that same month, the Veteran withdrew his request for a Board hearing, and instead requested a hearing before a Decision Review Officer (DRO) at the RO.  An August 2011 informal conference report shows that the Veteran submitted additional evidence regarding his claim for a higher rating for bilateral hearing loss.  There is no indication whether the August 2011 informal conference before a DRO was accepted in lieu of a DRO hearing as to all three issues that were on appeal from the October 2009 rating decision. 

In a September 2010 rating decision, the RO recharacterized the Veteran's service-connected low back disability to DJD, lumbar spine (previously myofascial low back pain), and continued a 20 percent disability rating.  The Veteran submitted a timely notice of disagreement in October 2010 with the rating assigned.  In a June 2012 rating decision, a higher 40 percent disability rating for DJD, lumbar spine was assigned, effective November 25, 2011.  The Veteran perfected an appeal of this matter in a February 2014 VA form 9, at which time he requested a video hearing before the Board.

In a November 2013 rating decision, the RO denied entitlement to aid and attendance.  The Veteran perfected an appeal of this issue in a September 2014 VA Form 9, at which time he requested a video conference hearing before the Board.

Thereafter, in correspondence received in October 2014, the Veteran withdrew his request for a Board hearing and instead requested a hearing before a DRO at the local RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, there is an outstanding request for DRO hearing at the Veteran's local RO.  As such a hearing has not yet been conducted, the Board finds that these matters should be remanded in order to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a DRO hearing at the RO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




